Citation Nr: 1449326	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-09 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tendonitis of the right elbow to include as secondary to the service connected patellofemoral syndrome of the right knee.

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to an initial rating higher than 10 percent for residuals of a clavicular fracture of the right shoulder.

4.  Entitlement to a rating higher than 10 percent for patellofemoral syndrome of the left knee.

5.  Entitlement to a rating higher than 10 percent for patellofemoral syndrome of the left knee.

6.  Entitlement a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to January 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2012, the appellant testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.

The issues of entitlement for service connection for hypertension, entitlement for service connection for tendonitis of the right elbow and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 

The issues of entitlement to service connection for a left shoulder disability and a psychiatric disability to include depression and anxiety have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, but they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Residuals of a clavicular fracture of the right shoulder are not manifested by nonunion or dislocation of the clavicle. 

2.  Patellofemoral syndrome of the right knee is manifested by the functional equivalent of flexion limited to 120 degrees

3.  Patellofemoral syndrome of the left knee is manifested by the functional equivalent of flexion limited to 130 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for residuals of a clavicular fracture of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 (2013).

2.  The criteria for a rating higher than 10 percent for patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5260.

3.  The criteria for a rating higher than 10 percent for patellofemoral syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155 , 5107; 38 C.F.R. §§ 4.40 , 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in May 2010, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and VA examinations.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.
The Veteran appeals the initial rating assigned for residuals of a clavicular fracture of the right shoulder.  His disability is rated as 10 percent disabling under Diagnostic Code 5203.  Diagnostic Code 5203 pertains to impairment of the clavicle or scapula with dislocation; nonunion with or without loose movement; or malunion.  A 10 percent rating is assigned for malunion of the clavicle or scapula or nonunion of the clavicle or scapula without loose movement.  A 20 percent rating is assigned where there is nonunion with loose movement or where there is dislocation of the clavicle or scapula.  In the alternative, the disability may be rated on impairment of function of a contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Here, the May 2010 VA examination disclosed right shoulder flexion to 110 degrees without objective evidence of painful motion.  There was no additional limitation in range of motion testing following repetitive use testing.  The January 2013 VA examination disclosed right shoulder flexion to 130 degrees with objective evidence of painful motion.  He had less movement than normal and pain on movement.  There was no additional limitation in range of motion of the shoulder and arm, however, following repetitive use testing.  The VA examiner found that the Veteran had a clavicle fracture of the right shoulder but not malunion, nonunion or dislocation of the clavicle or scapula.  As there is no showing of right shoulder nonunion with loose movement or dislocation of the clavicle or scapula, a higher rating is not warranted.  

The Board has considered other diagnostic codes pertaining to the shoulder and arm.  As there is no showing of ankylosis, however, Diagnostic Code 5200 is not for application.  Furthermore, there is no objective showing of limitation of motion at the shoulder level as to warrant a higher rating under Diagnostic Code 5201.  There is also no showing of impairment of the right humerus, or disability comparable therewith.  Therefore, Diagnostic Code 5202 is inapplicable.  There are no other relevant diagnostic codes for consideration.  

The Veteran also appeals the denial of a rating higher than10 percent for patellofemoral syndrome of the left and right knee.  His disability is rated under Diagnostic Codes 5299-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5299 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.71a, while DC 5260 addresses limitation of flexion of the knee.  Under Diagnostic Code 5260, a 10 percent rating applies when flexion is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees.  The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.

The May 2010 VA examination disclosed right and left knee flexion to 130 degrees with objective evidence of painful motion.  There was no additional limitation in range of motion testing following repetitive use testing.  The January 2013 VA examination disclosed right knee flexion to 120 degrees with objective evidence of painful motion and 130 degrees of left knee flexion with objective evidence of painful motion.  He had less movement than normal and pain on movement.  However, there was no additional limitation in range of motion testing following repetitive use testing.  The above findings are against a higher rating for the Veteran's left and/or right knee disability.  To that end, the evidence is devoid of a showing of the functional equivalent of flexion of the left and/or right knee that is limited to 30 degrees or less.  Rather, at most, flexion limited to 120 degrees for the right knee and 130 degrees for the left knee is shown by the record.  

The Board has considered whether a separate compensable evaluation is warranted for limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  It is shown, however, that the Veteran has retained full extension for the left and right knee throughout this appeal.  In light of the above, the Board finds against a separate compensable rating for left and/or right knee extension under Diagnostic Code 5261. 

The Board has also considered whether a separate compensable evaluation is warranted for the Veteran's reports of locking and giving way which results in falls.  Although the Veteran reports knee instability, clinical examinations reveal no ligamentous instability.  There is also no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran is competent to report locking and giving way, however, there has been no objective findings of instability or subluxation.  Given the examiner's experience, knowledge, and expertise the Board finds that the objective findings are of greater probative value than the lay statements made in support of a claim for monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because he is an interested party; personal interest may, however, affect the credibility of the evidence).  Accordingly, the evidence preponderates against finding entitlement to a separate rating under Diagnostic Code 5257.

Furthermore, the evidence is devoid of a showing of ankylosis (DC 5256), semi lunar cartilage with frequent episodes of locking, pain, and effusion into the joint (DC 5258), symptomatic removal of the semilunar cartilage (DC 5259), or impairment of the tibia and fibula (DC 5262).  As such, these diagnostic codes are not applicable.  

The Board also notes that while the January 2013 VA examination disclosed knee scarring, the VA examination disclosed that the scars were not painful and/or unstable nor was the total area of all related scars greater than 39 square cm.  As such, the scars are not of the size and/or severity to warrant a compensable rating.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7804.

All Claims 

In light of the above, the claims are denied.  In reaching these conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra, 8 Vet. App. 204 -7.  To the extent that the Veteran reports knee pain, the Board notes that the current ratings contemplate periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.

The Board has considered the lay statements and testimony of record that discuss the Veteran's functional limitations from his disabilities to include his reports of swelling, pain and limited motion.  The Veteran also reports difficulty bending and  climbing stairs.  The Board finds that the Veteran has presented competent and credible testimony regarding the nature and extent of his disabilities to include his reports of pain and functional impairments.  Neither the lay or medical evidence, however, reflects that the requirements for a rating higher have been met.  The Board has afforded greater probative value to the VA examinations than the Veteran's reports of symptomatology.  The examinations were conducted by medical professionals with the expertise to comment and opine on the matters at issue.  The examiners reviewed the records, which included the Veteran's contentions, and conducted a complete physical examination.  The medical findings of record are also well reasoned and supported by the historical record.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath, 1 Vet. App. 589.  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disabilities.  

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The Board acknowledges the Veteran's occupational limitations from his knee disability to include pain with bending and squatting, and pain with lifting above the shoulder level.  The manifestations of the Veteran's disabilities on appeal, however, are contemplated by the schedular criteria.  The Veteran has not described any additional, unusual symptomatology for his disabilities on appeal that is not already contemplated by the schedular rating criteria.  For instance, the Board has considered the Veteran's limitation of motion, pain, and all other factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) in considering his current ratings.  There is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.


ORDER

Entitlement to an initial rating higher than 10 percent for residuals of a clavicular fracture of the right shoulder is denied. 

Entitlement to a rating higher than 10 percent for patellofemoral syndrome of the left knee is denied.  

Entitlement to a rating higher than 10 percent for patellofemoral syndrome of the left knee is denied.  


REMAND

The Veteran appeals the denial of service connection for tendonitis of the right elbow.  He claims that he injured his right shoulder and elbow when his right knee locked up causing him to fall.  It appears that the Veteran had three incidents involving his right side in 2010.  In January 2010, he reported feeling a pull on his elbow and shoulder while lifting a cinder block.  In March 2010, he reported losing his balance when his right knee locked up causing him to fall on his right shoulder and elbow.  It is also noted that in April 2010 he was involved in an ATV accident in which he landed on his right side.  The May 2010 VA examiner found that it was medically likely that the knee pain lead to his fall which resulted in his clavicular fracture and elbow inflammation.  The Board notes, however, that the record shows injury to the elbow before the fall and after the fall which could have also contributed to the inflammation.  As the record is unclear as to the etiology of the Veteran's right elbow disability, an opinion is needed that takes into account the entire record.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, a remand is necessary to afford the Veteran a VA examination.  

Lastly, in an August 2010 rating decision, the Veteran was denied service connection for hypertension and a total disability rating based on individual unemployability.  He expressed disagreement with the decision in March 2011.  The Veteran, however, has not been issued a Statement of the Case (SOC) regarding these issues.  As such, a remand is necessary for the issuance of a SOC and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any VA and/or private records pertaining to treatment for his right elbow that are not already of file.  Any records obtained must be associated with the claims folder.  If the AOJ cannot locate any identified record, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

2. Schedule the Veteran for a VA examination to determine if he has tendonitis of the right elbow that is related to service and/or his to the service connected patellofemoral syndrome of the right knee.  Access to the claims file and the electronic files must be made available to the examiner for review.  After review of the record, the examiner must opine whether it is at least as likely as not that the Veteran's disability was caused by or aggravated by service, and/or was caused or aggravated (permanently made worse) by his service connected right knee disability.  The examiner must address the January 2010, March 2010 and April 2010 incidents involving the Veteran's right side.  If aggravation is found, the examiner must then identify the baseline level of severity of the nonservice connected disease as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

3. A SOC should be issued for the claims of entitlement service connection for hypertension and entitlement to a total disability rating based on individual unemployability. The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issues.  If a timely substantive appeal is not filed the matter should be closed by the AOJ.

4. After the development requested has been completed, the AOJ should review the examination reports to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examining examiner documented their consideration of Virtual VA.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  Thereafter, the AOJ should readjudicate the claims.  If any claims remain denied, the AOJ must issue a supplemental statement of the case and afford the appellant and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


